 1                                                               JS-6
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11
     DAVID ANTHONY RODRIGUEZ,               ) Case No. CV 18-6732-DOC (AS)
12                                          )
                         Plaintiff,         )
13                                          )
                  v.                        )      JUDGMENT
14                                          )
     LOS ANGELES DMV SUPERVISING            )
15   STAFF,                                 )
                                            )
16                       Defendants.        )
                                            )
17
          Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed        with
21
     prejudice.
22
23                       June 18, 2019
          DATED:       ____________________________.
24
25
26
27                                               DAVID O. CARTER
                                         UNITED STATES DISTRICT JUDGE
28
